*148MEMORANDUM *
Antonius Ong petitions for review of his petition for asylum, withholding of removal and relief under the Convention Against Torture. The Immigration Judge’s opinion, summarily affirmed by the Board of Immigration Appeals, found that Ong was not credible and that he failed to meet the standard for past or future persecution.
We need not decide whether the credibility determination was supported by substantial evidence. Accepting all of the petitioner’s testimony as true, the events recited do not amount to a showing of past persecution or reflect a well-founded fear of future persecution.
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.